This is an original action brought by petitioner, David E. Temple, against J. Wm. Cordell, Secretary of the State Election Board of Oklahoma, and Elmer Hale, Chairman of the State Election Board of Oklahoma, and T.J. Lucado, member of the State Election Board of Oklahoma, respondents, to require respondents to cause his name to be printed upon the official ballots for the general election to be held in November, 1946, as the nominee of the Democratic party for the office of State Senator from Tulsa County.
This case involves the identical factual situation as contained in the case of Latting v. J. Wm. Cordell, Secretary of the State Election Board of Oklahoma, et al., 197 Okla. 369,172 P.2d 397. The law in the Latting Case, *Page 386 
supra, is decisive of the question herein. Writ denied.
GIBSON, C.J., HURST, V.C.J., and OSBORN, BAYLESS, WELCH, CORN, and ARNOLD, JJ., concur. RILEY, J., dissents.